By the Court.

Lyon, J.,
delivering the opinion.
• It is a well settled rule of this Court, that the granting and continuing the process of injunction must always rest in the sound discretion of the Court, to be governed by the nature and circumstances of the case; and this Court will not control that discretion unless it is quite apparent that it has been improperly exercised. And there is nothing in this case that makes it necessary for us to interfere with that discretion in refusing to dissolve the injunction on the coming in of the answer.
The common law remedy is not so adequate; for this bill will settle all the questions between the parties, the cancellation of the notes and bonds, the restitution of amount paid — • all of which the defense to the suits on the notes would not accomplish.
Judgment affirmed.